

115 S2871 IS: Fire Police Fairness Act
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2871IN THE SENATE OF THE UNITED STATESMay 16, 2018Mr. Blumenthal (for himself, Mr. Toomey, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to extend public safety officers’
			 death benefits to fire police officers.
	
 1.Short titleThis Act may be cited as the Fire Police Fairness Act. 2.Extending public safety officer death benefits to fire police (a)In generalSection 1204 of title I the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284) is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; (2)by inserting after paragraph (4) the following new paragraph:
					
 (5)fire police officer includes an individual who— (A)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency but is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew described in paragraph (10)(D); and
 (B)provides scene security or directs traffic— (i)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or
 (ii)at a planned special event;; and (3)in paragraph (10)(A), as so redesignated, by inserting as a fire police officer, after firefighter,.
 (b)Technical and conforming amendmentSection 611(a) of the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (34 U.S.C. 10286(a)) is amended—
 (1)by striking section 1204(7)(B) and inserting section 1204(8)(B) of title I; and (2)by striking (42 U.S.C. 3796b(7)(B)) and inserting (34 U.S.C. 10284(8)(B)).